DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12, 14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns U.S. Patent No. 9,346,169.
Claim 1, Burns teaches a system Fig. 1 for transporting items 101 to destination locations 141, the system comprising: a conveyor assembly Fig. 1 comprising first destination location 102 and a second destination location 103; an item identifier 113 operable to read identification data of a first item 101 on the conveyor assembly and identification data of a second item 101 on the conveyor assembly C20-40; a robotic arm 108; a plurality of end effectors 145 (plurality of tools connected to the end of the robot arm) for the robotic arm 108; and a sorter component (PLC) operable to: based at least on a first physical parameter of the first item 101, select one of the plurality of end effectors 145 for engaging the first item 101 with the robotic arm 108; based at least on the identification data of the first item 101 and item diversion data, control the robotic arm 108 to remove the first item 101 from the conveyor assembly 103 and stack the first item at the first destination location 141 ; and based at least on the identification data of the second item 101, route the second item 101 to the second destination location of 103 on the conveyor assembly Fig. 1 C21 L20-55.
Claims 2 and 12, Burns teaches the plurality of end effectors 145 for the robotic arm 108 include at least two end effectors selected from the list consisting of: a spatula and a pusher, a suction-cup array 188, and a side-to-side gripper.
Claim 3, Burns teaches the sorter component (PLC) further comprises: a first sensor 106 component configured to determine the first physical parameter of the first item 101.
Claim 4, Burns teaches the first sensor 106 component comprises: a computer vision (CV) component C13 L45-55.
Claims 6 and 14, Burns teaches the sorter component (PLC) is further operable to determine the first physical parameter of the first item 101 using a stored item description C21 L20-55.
Claims 7 and 16, Burns teaches the sorter component (PLC) further comprises: a computer vision (CV) component, wherein the sorter component is further operable to control the stacking of the first item at the first destination location based at least on data from the CV component C21 L20-55.
Claim 8, Burns teaches the sorter component (PLC) is further operable to control the stacking of the first item 101 at the first destination location 141 based at least on the first physical parameter of the first item 101 or a second physical parameter of the first item 101 C21 L20-55.
Claims 9 and 17, Burns teaches the sorter component (PLC) further comprises: an exception handling component operable to detect at least one condition selected from the list consisting of: erroneous operation of the conveyor assembly, damage to the first item, and stacking instability at the first destination C21 L1-20.
Claim 10, Burns teaches the sorter component (PLC) is further operable to generate an alert when remaining capacity at the first destination location is below a threshold C22 L1-55.
Claim 11, Burns teaches a method of transporting items 101 to destination locations of 102,103,141, the method comprising: reading identification data via 106 of a first item 101 on a conveyor assembly 102,103 and identification data of a second item on the conveyor assembly; determining a first physical parameter of the first item 101; selecting, based at least on the first physical parameter of the first item 101, at least one end effector 145 from a plurality of end effectors for engaging the first item 101 with a robotic arm 108; based at least on the identification data of the first item 101 and item diversion data, removing the first item 101 from the conveyor assembly 103 and stacking the first item at a first destination location 141 with the robotic arm 108; and based at least on the identification data via 106 of the second item 101, routing the second item 101 to a second destination location 103 on the conveyor assembly Fig. 1 C22 L1-55.
Claim 18, Burns teaches generating an alert when the first destination location is below a remaining capacity threshold C24 L25-50.
Claim 20, Burns teaches one or more computer storage devices having computer-executable instructions stored thereon for transporting items to destination locations, which, on execution by a computer, cause the computer to perform operations comprising: reading identification data via 106 of a first item 101 on a conveyor assembly 102 and identification data of a second item 101 on the conveyor assembly 102,103; determining a first physical parameter via 106 of the first item 101, wherein determining the first physical parameter of the first item comprises: sensing the first physical parameter with a computer vision (CV) component 106 Fig. 1; detecting and responding to at least one condition selected from the list consisting of: erroneous operation of the conveyor assembly, damage to the first item, and stacking instability at the first destination location; and generating an alert when the first destination location is below a remaining capacity threshold C22 L1-65.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Burns U.S. Patent No. 9,346,169 in view of Zhang U.S. Patent No. 11,220,007.
Claims 5, 13 and 15, Burns does not teach as Zhang teaches the sorter component further comprises: a weight measurement component configured to determine a weight of the first item; and a power control component configured to, based at least on the weight of the first item, adjust power usage of the robotic arm C8 L55-65. It would be obvious to one of ordinary skill to use the control of Zhang into the invention of Burns for additional control and flexibility during transit.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Burns U.S. Patent No. 9,346,169 in view of Venturelli U.S. Patent No. 10,372,142.
Claim 19, Burns does not teach as Venturelli teaches generating an artificial intelligence (AI) solution C6 L35-30 using a machine learning (ML) component C8 L55-65. It would be obvious to one of ordinary skill to use the computer system of Venturelli for additional control.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS